
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43


EXECUTION COPY


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into by and
between Raju Mantena, an individual ("Employee"), and Magellan Health
Services, Inc. ("Magellan"), on behalf of itself and its subsidiaries and
affiliates (collectively referred to herein as "Employer"), this 27th day of
June 2006.

        WHEREAS, Employee currently is the chief executive officer and president
of ICORE Healthcare, LLC ("ICORE') and owns an equity interest in ICORE; and

        WHEREAS, Magellan, Green Spring Health Services Inc., a Delaware
corporation and wholly-owned subsidiary of Employer ("Acquiring Corp."),
Magellan Sub Co. II, Inc. (a wholly-owned subsidiary of Acquiring Corp.) and
ICORE have entered into the Agreement and Plan of Merger, dated as of June 27,
2006 (the "Merger Agreement"), pursuant to which, on the terms and conditions
therein provided, Magellan Sub Co. II, Inc., will be merged with and into ICORE
which will continue as the surviving entity and which will continue the business
of ICORE (the "Merger"); and

        WHEREAS, Employee has entered into a Subscription Agreement with
Magellan, dated as of June 27, 2006 (the "Subscription Agreement"), pursuant to
which, on the terms and conditions therein provided, Employee has agreed to
purchase certain shares of common stock of Magellan; and

        WHEREAS, Employer desires to obtain the services of Employee and
Employee desires to render services to Employer, effective upon the Merger, with
Employee in such employment continuing to serve as chief executive of ICORE's
business; and

        WHEREAS, Employer and Employee desire to set forth the terms and
conditions of Employee's employment with Employer under this Agreement;

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements contained in this Agreement, the parties agree
as follows:


STATEMENT OF AGREEMENT


        1.    Employment.    Employer agrees to employ Employee, and Employee
accepts such employment, in accordance with the terms of this Agreement,
effective upon and subject to the closing of the Merger, for a term commencing
on the Closing Date provided by the Merger Agreement (the "Commencement Date")
and continuing until December 31, 2008, unless terminated earlier in accordance
with the terms of this Agreement. The duration of Employee's employment
hereunder shall automatically renew for successive twelve (12) month periods as
of the day it would otherwise terminate, unless prior notice of termination is
given as provided herein. Until December 31, 2008, if either party

--------------------------------------------------------------------------------



desires not to renew the Agreement, they must provide the other party with
written notice of their intent not to renew the Agreement at least one hundred
and eighty (180) days prior to the next renewal date. Starting in 2009, if
either party decides not to renew this Agreement, they must provide the other
party notice of their intent not to renew the Agreement at least ninety
(90) days prior to the next renewal date. Employer's notice of intent not to
renew the Agreement shall be deemed to be a termination of employment by
Employer without cause and the provisions of Section 6(c) shall apply. On the
Commencement Date, Employee shall deliver to Magellan a General Release and
Covenant Not to Sue, signed by Employee, in the form of Exhibit A attached
hereto, effective upon delivery on the Commencement Date (the "Commencement Date
Release"). Delivery by Employee of the signed Commencement Date Release to
Magellan is a material term of this Agreement.

        2.    Position and Duties of Employee.    Employee will serve as
President and Chief Executive Officer of ICORE Healthcare, LLC, and Senior Vice
President of Magellan, Specialty Pharmacy Strategic Business Unit. In both of
these capacities, Employee will report to the President and Chief Operating
Officer of Magellan. Subsequent to December 31, 2008, Employee agrees to serve
in such other positions, and to perform the duties that Employer may assign from
time to time to Employee after such date in connection with such position, as
are consistent with Employee's status as an executive of Magellan of comparable
rank and at the same or greater base salary level and a similar location.

        3.    Time Devoted.    Employee will devote his full business time and
energy to the business affairs and interests of Employer, and will use his best
efforts and abilities to promote Employer's interests. Employee agrees that he
will diligently endeavor to perform services contemplated by this Agreement in a
manner consistent with his position and in accordance with the policies
established by the Employer. Employee shall not participate on any outside
boards, public or private, without the prior written permission of Employer.

        4.    Compensation.    

        (a)    Base Salary.    Employer will pay Employee a base annual salary
in the amount of Two Hundred Seventy Thousand ($270,000) dollars, which amount
will be paid in semi-monthly intervals less appropriate withholdings for federal
and state taxes and other deductions authorized by Employee. Such salary will be
subject to review and upward adjustment by Employer from time to time.

        (b)    Benefits.    Except as otherwise provided by Section 4(c),
Employee will be eligible to participate in Employer's benefit plans
commensurate with his position. Employee will receive separate information
detailing the terms of such benefit plans and the terms of those plans will
control.

        (c)    Bonus.    It is understood and agreed that Employee shall not,
unless otherwise agreed in writing by Employer, be eligible to participate in
any annual incentive plan or in Magellan's 2006 Management Incentive Plan (and
any comparable subsequent stock incentive plan).

        (d)    Withholding.    The Company shall be entitled to deduct and
withhold from any payment to be made to Employee hereunder such amounts as may
be required to be deducted

--------------------------------------------------------------------------------



and withheld by it (or any affiliated company) with respect to the making of
such payment under the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder (the "Code"), or under any provision of
state, local or foreign tax law and any regulations thereunder. To the extent
amounts are so withheld and paid over to the appropriate taxing authority in
respect of Employee, the withheld amounts shall be treated for all purposes of
this Agreement as having been paid to Employee.

        5.    Expenses.    During the term of this Agreement, Employer will
reimburse Employee promptly for all reasonable travel, entertainment, parking,
business meetings and similar expenditures in pursuance and furtherance of
Employer's business upon receipt of reasonably supporting documentation as
required by Employer's policies applicable to its employees generally.

        6.    Termination.    

        (a)    Termination Due to Resignation.    

        (i)    Without "Good Reason."    Employee may resign his employment at
any time without "Good Reason" (as defined in Section 6(a)(ii)) by giving one
hundred and eighty (180) days' prior written notice of resignation to Employer,
prior to December 31, 2008, and ninety (90) days prior written notice of
resignation to Employer, after December 31, 2008. Except as otherwise set forth
in this Agreement or as otherwise required by law, Employee's employment, and
Employee's right to receive compensation and benefits from Employer, will
terminate upon the effective date of Employee's termination due to resignation
without "Good Reason". If Employee resigns pursuant to this Section 6(a)(i),
Employer's only remaining financial obligation to Employee under this Agreement
will be to pay Employee: (a) any earned but unpaid Base Salary and accrued paid
time off through the effective date of Employee's termination; (b) reimbursement
of expenses incurred by Employee through the effective date of termination which
are reimbursable pursuant to this Agreement; (c) the Employee's vested portion
of any Magellan deferred compensation or other benefit plan, as determined in
accordance with the provisions of such plan; and (d) any other sums due and
owing to Employee as of the date of termination.

        (ii)    With "Good Reason."    Employee may resign his employment at any
time with "Good Reason" by giving thirty (30) days prior written notice of
resignation to Employer, provided that Employer will have thirty (30) days
following receipt of such notice to cure any conduct or act, if curable, alleged
to provide grounds for termination for Good Reason hereunder. Except as
otherwise set forth in this Agreement or as otherwise required by law,
Employee's employment, and Employee's right to receive compensation and benefits
from Employer, will terminate upon the effective date of Employee's termination
due to resignation with "Good Reason". If Employee resigns pursuant to this
Section 6(a)(ii), Employer's only remaining financial obligation to Employee
under this Agreement will be to provide the payments and

--------------------------------------------------------------------------------



benefits delineated in Section 6(c) of this Agreement, on the terms and
conditions included therein (including the requirement for delivery by Employee
to Magellan of the release provided therein), as if Employer had terminated
Employee's employment hereunder without cause. "Good Reason" shall mean the
occurrence of any of the following events: (x) a material breach by Employer of
its obligations to Employee under this Agreement or the Merger Agreement; (y) a
material reduction in Employee's duties or title without Employee's prior
written consent; or (z) a change or termination of any benefit plan in which
Employee participates, in a manner that has an adverse effect on the Employee in
comparison to other executives of similar rank. It is understood and agreed
that, in connection with Magellan's acquisition of ownership of ICORE and the
on-going operation of ICORE as a subsidiary of Magellan, Magellan may be
providing certain administrative services with respect to ICORE's business, as
have customarily been provided by Magellan to its subsidiary operations as
"corporate office" services, such as internal audit, treasury, accounting,
financial, legal, information technology and human resources services.
Accordingly, clause (y) of the foregoing definition of Good Reason shall be
applied in the context that ICORE's administrative processes in such areas may
change and that changes of such nature will not constitute a change in
Employee's duties. In addition, for further clarification with respect to
clause (z) of the foregoing definition of Good Reason, the termination by
Employer of a benefit plan in which Employee and similarly situated employees
participate on the same terms as to Employee as applicable to similarly situated
employees shall not constitute "Good Reason."

        (b)    Termination with Cause.    Except as otherwise set forth in this
Agreement or as otherwise required by law, Employee's employment, and Employee's
right to receive compensation and benefits from Employer, may be terminated for
cause at the discretion of Employer under the following circumstances:

(i)Employee's commission of an act of fraud or dishonesty involving his duties
on behalf of Employer;

(ii)Employee's failure or refusal to faithfully and diligently perform duties
assigned to Employee in accordance with, or other breach of any material term
of, this Agreement;

(iii)Employee's failure or refusal to abide by Employer's policies, rules or
directives; or

(iv)Employee's conviction of a felony or a misdemeanor involving moral
turpitude.

If Employee is terminated pursuant to this Section 6(b), Employer's only
remaining financial obligation to Employee under this Agreement will be to pay
Employee the following: (i) any earned but unpaid Base Salary and accrued paid
time off through the date of Employee's termination; (ii) reimbursement of
expenses incurred by Employee through the date of termination which are
reimbursable pursuant to this Agreement; (iii) the Employee's vested portion of
any Magellan deferred compensation or other benefit plan, as determined in

--------------------------------------------------------------------------------



accordance with the provisions of such plan; and (iv) any other sums due and
owing Employee as of the date of termination.

Before terminating Employee's employment by reason of any of the deficiencies in
performance described in Sections 6(b)(i), (ii), (iii) and (iv), Employer will
give Employee written notice indicating the specific termination provision
relied upon and setting forth in reasonable detail the facts and circumstances
claimed to provide the basis for the termination and will provide a reasonable
opportunity to cure such situation (if cure is possible), but in no event less
then twenty (20) days or more than thirty (30) days.

        (c)    Termination Without Cause.    Employer may terminate this
Agreement without cause at any time by giving thirty (30) days prior written
notice to Employee. "Without cause" termination shall include Employer's notice
to Employee of its intent not to renew this Agreement in accordance with the
provisions of Section 1 hereof. If Employer terminates this Agreement without
cause, Employer shall pay Employee the following in accordance with Employer's
payroll practices: (i) any earned but unpaid Base Salary and accrued paid time
off through the effective date of Employee's termination; (ii) Employee's annual
Base Salary over the subsequent 12 months (such 12 month period, the "Severance
Period"); (iii) reimbursement of expenses incurred by Employee through the
effective date of termination which are reimbursable pursuant to this Agreement;
(iv) the Employee's vested portion of any Magellan deferred compensation or
other benefit plan, as determined in accordance with the provisions of such
plan; and (v) any other sums due and owing Employee as of the date of
termination. The payments to be made to Employee pursuant to this Section 6(c)
shall, unless otherwise required to be made under the terms of a benefit plan,
be contingent upon Employee executing and delivering to Magellan upon or as soon
as practicable after the effective date of the termination of his employment a
release in the form attached to this Agreement as Exhibit B, and Employee not
having given notice of cancellation thereof in accordance therewith during the
period provided thereby. Employee may elect "COBRA coverage" so as to continue
health, dental, and vision insurance during the Severance Period and beyond. If
COBRA coverage is elected, Employer will continue to pay the Employer's
contribution rate for the health, dental, and vision insurance during the
Severance Period as it does for continuing employees; it being understood that
currently Employer makes no contribution to dental or vision insurance coverage
for its employees.

        (d)    Automatic Termination.    This Agreement will terminate
automatically upon the death or permanent Disability of Employee. Employee will
be deemed to be "Disabled" or to suffer from a "Disability" within the meaning
of this Agreement if, because of a physical or mental impairment, Employee has
been unable to perform the essential functions of his position, with or without
reasonable accommodation, for a period of 180 consecutive days, or if Employee
can reasonably be expected to be unable to perform the essential functions of
his position for such period, in either case as determined, in the event of a
disagreement, by a medical doctor selected by Employer and acceptable to
Employee. If Employee is terminated pursuant to this Section 6(d), Employee will
receive the following in accordance with Employer's payroll practices: (i) any
earned but unpaid Base Salary and accrued paid time off

--------------------------------------------------------------------------------



through the date of Employee's termination; (ii) reimbursement of expenses
incurred by Employee through the date of termination which are reimbursable
pursuant to this Agreement; (iii) the Employee's vested portion of any deferred
compensation or other benefit plan, including but not limited to any stock
incentive plan, as determined in accordance with the provisions of such plan;
and (iv) any other sums due and owing Employee as of the date of termination.

        (e)    Effect of Termination.    Except as otherwise provided for in
this Section 6, upon termination of this Agreement, all rights and obligations
under this Agreement will cease, except for (i) the rights and obligations under
Sections 4 and 5 to the extent Employee has not been compensated or reimbursed
for services performed prior to termination (the amount of compensation to be
prorated for the portion of the pay period prior to termination), (ii) the
rights and obligations under Sections 7, 8 and 9 and (iii) all procedural and
remedial provisions of this Agreement.

        (f)    Provisions Related to the Merger Agreement.    As long as
Employee is employed pursuant to this Agreement or his employment has terminated
pursuant to Section 6(a)(ii), 6(c) or 6(d) (a "Qualifying Reason"), Employee
shall be considered an Employee in Good Standing for purposes of the Merger
Agreement.

        7.    Protection of Confidential
Information/Non-Competition/Non-Solicitation.    

        Employee covenants and agrees that in consideration of the Merger
Consideration in connection with the Merger and in consideration of Employer
employing Employee pursuant to the terms of this agreement as follows:

        (a)(i)    Confidential Information.    During Employer's employment of
Employee and following the termination of Employee's employment for any reason,
Employee will not use or disclose, directly or indirectly, for any reason
whatsoever or in any way, other than at the direction of Employer during the
course of Employee's employment or after receipt of the prior written consent of
Employer, any confidential information of Employer or its controlled
subsidiaries or affiliates, that comes into his knowledge during his employment
by Employer (the "Confidential Information" as hereinafter further defined). The
obligation not to use or disclose any Confidential Information will not apply to
any Confidential Information that is or becomes public knowledge through no
fault of Employee or that may be utilized by the public without any direct or
indirect obligation to Employer, but the termination of the obligation for
non-use or nondisclosure by reason of such information becoming public will
extend only from the date such information becomes public knowledge. The above
will be without prejudice to any additional rights or remedies of Employer under
any state or federal law protecting trade secrets or other information.

        (a)(ii)    Trade Secrets.    Employee shall hold in confidence all Trade
Secrets of Employer, its direct and indirect subsidiaries, and/or its customers
that came into his knowledge during his employment by Employer and shall not
disclose, publish or make use of at any time after the date hereof such Trade
Secrets, other than at the direction of Employer, for as long as

--------------------------------------------------------------------------------



the information remains a Trade Secret.

        (a)(iii)    For purposes of this Agreement, the following definitions
apply:

        "Confidential Information" means any data or information, other than
Trade Secrets, that is valuable to Employer and not generally known to the
public or to competitors of Employer.

        "Trade Secret" means information including, but not limited to, any
technical or non-technical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

        It is understood that neither "Confidential Information" nor "Trade
Secrets" include information which:

(a)is or subsequently becomes publicly available without the breach of any
obligation owed to the Employer;

(b)is disclosed with the prior written approval of the Employer; or

(c)is obligated to be produced under order of a court of competent jurisdiction
or a valid administrative, congressional, or other subpoena, civil investigative
demand or similar process; provided, however, that upon issuance of any such
order, subpoena, demand or other process, the Employee shall promptly notify the
Employer and shall provide the Employer with an opportunity (if then available)
to contest, at the Employer's expense, the propriety of such order or subpoena
(or to arrange for appropriate safeguards against any further disclosure by the
court or administrative or congressional body seeking to compel disclosure of
such Confidential Information).

        (a)(iv)    Interpretation.    The restrictions stated in
paragraphs 7(a)(i) and 7(a)(ii) are in addition to and not in lieu of
protections afforded to trade secrets and confidential information under
applicable state law. Nothing in this Agreement is intended to or shall be
interpreted as diminishing or otherwise limiting Employer's right under
applicable state law to protect its trade secrets and confidential information.

--------------------------------------------------------------------------------



        (b)    Non-Competition.    

(i)Employee covenants and agrees that during the term of his employment with
Employer and for a period of two (2) years immediately following the termination
of said employment for any reason, he will not, on his own behalf or as a
partner, officer, director, employee, agent, or consultant of any other person
or entity, directly or indirectly, engage or attempt to engage in the business
of providing or selling services in the United States that are services on the
date hereof offered by Employer or offered at the time of the termination of
this Agreement, unless waived in writing by Employer in its sole discretion;
provided, however, that the foregoing restriction shall only apply to services
offered by Magellan and its subsidiaries and not to services provided by a
person who comes to control Magellan and not also provided by Magellan prior to
such event. Employee recognizes that the above restriction is reasonable and
necessary to protect the interest of the Employer and its controlled
subsidiaries and affiliates.

(ii)During the period immediately following Employee's termination from his
employment with Employer, Employee may submit a written request to Employer
outlining a proposed employment or other employment opportunity that Employee is
considering. Employer will review such request, and make a determination within
ten (10) business days following receipt of such request, in its sole
discretion, as to whether the opportunity would constitute a breach of the
non-competition covenant.

        (c)    Non-Solicitation.    To protect the goodwill of Employer and its
controlled subsidiaries and affiliates, or the customers of Employer and their
respective controlled subsidiaries and affiliates, Employee agrees that, for a
period of two (2) years immediately following the termination of his employment
with Employer, he will not, without the prior written permission of Employer,
directly or indirectly, for himself or on behalf of any other person or entity,
solicit, divert away, take away, or attempt to solicit, or take away any
"Customer" of Employer for purposes of providing or selling services that were
offered by Employer, if Employer is then still engaged in the sale or provision
of such services at the time of the solicitation; provided, however, that the
foregoing restriction shall only apply to services offered by Magellan and its
subsidiaries and not to services provided by a person who comes to control
Magellan and not also provided by Magellan prior to such event. For purposes of
this Section 7(c), "Customer" means any individual or entity to whom Employer
has provided, or contracted to provide, services during Employee's employment
with Employer.

        (d)    Solicitation/Hiring of Employees.    During Employer's employment
of Employee and for a period of two (2) years following the termination of
Employee's

--------------------------------------------------------------------------------



employment with Employer for any reason, Employee will not solicit for
employment or hire, directly or indirectly, any employee of Employer who was
employed with Employer within the one (1) year period immediately prior to
Employee's termination.

        (e)    Termination of Restrictive Covenants.    Notwithstanding the
foregoing provisions of this Section 7, in the event that the Deferred Payment
(as defined in the Merger Agreement) required to be made to Company Unitholders
(as defined in the Merger Agreement) is not made within five business days of
the day when such payment is due pursuant to the Merger Agreement, then the
restrictive covenants of Sections 7(b), (c) and (d) hereof shall thereupon
automatically terminate and be of no further force or effect; it being
understood and agreed that, in the event at the time the Deferred Payment is to
be made a dispute exists with respect to the application of Article VIII of the
Merger Agreement to the calculation of the amount of the Deferred Payment, the
failure to make payment of the amount so in dispute shall not be considered as a
failure to make payment of the Deferred Payment for purposes hereof.

        8.    Work Made for Hire.    Employee agrees that any written program
materials, protocols, research papers, other writings, as well as improvements,
inventions, new techniques, programs or products (the "Work") made or developed
by Employee within or after normal working hours relating to the business or
activities of Employer or any of its subsidiaries, shall be deemed to have been
made or developed by Employee solely for the benefit of Employer and will be
considered "work made for hire" within the meaning of the United States
Copyright Act, Title 17, United States Code, which vests all copyright interest
in and to the Work in the Employer. In the event, however, that any court of
competent jurisdiction finally declares that the Work is not or was not a work
made for hire as agreed, Employee agrees to assign, convey, and transfer to the
Employer all right, title and interest Employee may presently have or may have
or be deemed to have in and to any such Work and in the copyright of such work,
including but not limited to, all rights of reproduction, distribution,
publication, public performance, public display and preparation of derivative
works, and all rights of ownership and possession of the original fixation of
the Work and any and all copies. Additionally, Employee agrees to execute any
documents necessary for Employer to record and/or perfect its ownership of the
Work and the applicable copyright.

        9.    Property of Employer.    Employee agrees that, upon the
termination of Employee's employment with Employer, Employee will immediately
surrender to Employer all property, equipment, funds, lists, books, records and
other materials of Employer or its controlled subsidiaries or affiliates in the
possession of or provided to Employee.

        10.    Governing Law.    This Agreement and all issues relating to the
validity, interpretation, and performance will be governed by, interpreted, and
enforced under the laws of the State of Connecticut.

        11.    Remedies.    An actual or threatened violation by Employee of the
covenants and obligations set forth in Sections 7, 8 and 9 will cause
irreparable harm to Employer or its controlled subsidiaries or affiliates and
that the remedy at law for any such violation will be

--------------------------------------------------------------------------------



inadequate. Employee agrees, therefore, that Employer or its controlled
subsidiaries or affiliates will be entitled to appropriate equitable relief,
including, but not limited to, a temporary restraining order and a preliminary
injunction, without the necessity of posting a bond. Employee will also be
entitled to seek equitable relief against Employer in connection with
enforcement of the covenants and obligations set forth in Sections 7, 8 and 9.
The provisions of Sections 4, 5, 6, 7, 8 and 9 will survive the termination of
this Agreement in accordance with the terms set forth in each Section.

        12.    Arbitration.    Except for an action for injunctive relief as
described in Section 11, any disputes or controversies arising under this
Agreement will be settled by arbitration in Avon, Connecticut in accordance with
the rules of the American Arbitration Association relating to the arbitration of
employment disputes in effect at the time. The determination and findings of
such arbitrators will be final and binding on all parties and may be enforced,
if necessary, in any court of competent jurisdiction. The costs and expenses of
the arbitration shall be paid for by Employer, but each party shall pay its own
attorney's fees and other litigation costs.

 

--------------------------------------------------------------------------------

(Employee's Initials)    

        13.    Notices.    Any notice or request required or permitted to be
given to any party will be given in writing and, excepting personal delivery,
will be given at the address set forth below or at such other address as such
party may designate by written notice to the other party to this Agreement:

  To Employee:   Raju Mantena
9512 Tavistock Road
Orlando, FL 32827
 
To Employer:
 
Magellan Health Services, Inc.
55 Nod Road
Avon, CT 06001
Attention: General Counsel


Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission, when sent and confirmation of receipt is received;
or, if mailed, on the third day following the day on which it is deposited in
the United States mail, certified or registered mail, return receipt requested,
with postage prepaid, to the address last given in accordance with this Section.

        14.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience of reference only and should not be construed or
interpreted to restrict or modify

--------------------------------------------------------------------------------



any of the terms or provisions of this Agreement.

        15.    Severability.    If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision will be fully severable and this
Agreement and each separate provision will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. In addition, in
lieu of such illegal, invalid or unenforceable provision, there will be added
automatically, as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, to the extent such reformation is allowable under
applicable law.

        16.    Binding Effect.    This Agreement will be binding upon and shall
inure to the benefit of each party and each party's respective successors, heirs
and legal representatives. This Agreement may not be assigned by Employee to any
other person or entity but may be assigned by Employer to any subsidiary or
affiliate of Employer or to any successor to or transferee of all, or any part,
of the stock or assets of Employer.

        17.    Employer Policies, Regulations, and Guidelines for
Employees.    Employer may issue policies, rules, regulations, guidelines,
procedures or other material, whether in the form of handbooks, memoranda, or
otherwise, relating to its employees. These materials are general guidelines for
employees' information and will not be construed to alter, modify, or amend this
Agreement for any purpose whatsoever.

        18.    No Mitigation; No Set-off.    In the event of any termination of
employment under Section 6(a)(ii), (c) or (d), Employee shall be under no
obligation to mitigate the amount of any payment by seeking other employment and
there shall be no offset against any amounts due the Employee under this
Agreement on account of any remuneration attributable to any subsequent
employment that Employee may obtain.

        19.    Entire Agreement.    This Agreement embodies the entire agreement
and understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement. No amendment or modification of this Agreement will be valid unless
made in writing and signed by each of the parties. No representations,
inducements, or agreements have been made to induce either Employee or Employer
to enter into this Agreement, which are not expressly set forth within this
Agreement. Employee and Employer acknowledge and agree that Employer's
controlled subsidiaries and affiliates are express third party beneficiaries of
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK—SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the 27th day of June 2006.

    MAGELLAN HEALTH SERVICES, INC. "Employee:"   "Employer"
/s/ Raju Mantena

--------------------------------------------------------------------------------


 
By:
/s/ René Lerer

--------------------------------------------------------------------------------

RAJU MANTENA   Name:   

--------------------------------------------------------------------------------

    Title:   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43



EMPLOYMENT AGREEMENT
STATEMENT OF AGREEMENT
